DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submission of prior art, Qualcomm R2-1811140 (hereinafter Qualcomm ‘140) in view of Applicant’s submission of prior art, Qualcomm R2-1814229 (hereinafter Qualcomm ‘229).
Regarding claims 1, 7, 13, and 17, Qualcomm ‘140 discloses a user equipment (UE) for performing a communication, the UE comprising: a transceiver; and a processor coupled with the transceiver and configured to: control the transceiver to receive a UE capability enquiry [page 2: section 5.6.3.3], determine UE capability fields, except a frequency division duplexing (FDD) additional UE capability field, a time division duplexing (TDD) additional UE capability field, to include values applicable for all duplex modes and frequency ranges, and control the transceiver to transmit UE capability information based on a result of the determination [page 2: last 5 lines].  
What Qualcomm ‘140 does not specifically disclose is determining UE capability fields except a frequency range 1 (FR 1) additional UE capability field and a frequency range 2 (FR 2) additional UE capability field, to include values applicable for all duplex modes and frequency ranges.  However, Qualcomm ‘229 teaches this limitation [page 2: section “For UE-NR-Capability].  At the time of the effective filing of the invention, it would have been obvious to modify Qualcomm ‘140 to include the teaching of Qualcomm ‘229.  The motivation for this combination would have been also outline parameters for frequency ranges.
Regarding claims 2, 8, 14, and 18, Qualcomm ‘140 discloses in case that the UE supports functionalities of a FDD and a TDD and at least one of the UE capability fields have a different value for the FDD and the TDD, determine, for the FDD, whether the UE supports an additional functionality compared to what is indicated by a previous UE capability fields; and in response to the UE supporting the additional functionality for the FDD, determine the FDD additional UE capability field to reflect the additional functionality for the FDD [page 3; first 4 lines].
Regarding claims 3, 9, 15, and 19, Qualcomm ‘140 discloses in case that the UE supports functionalities of a FDD and a TDD and at least one of the UE capability fields have a different value for the FDD and the TDD, determine, for the TDD, whether the UE supports an additional functionality compared to what is indicated by a previous UE capability fields: and in response to the UE supporting the additional functionality for the TDD, determine the TDD additional UE capability field to reflect the additional functionality for the TDD [page 3; lines 5-8].
Regarding claims 6 and 12, Qualcomm ‘140 discloses wherein in case that a radio access technology (RAT) type for the UE capability enquiry is set to a new radio(NR), the UE capability fields includes UE -NR-capability fields [page 6: lines 3-5].

Allowable Subject Matter
Claims 4, 5, 10, 11, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chen, US Patent Application Publication Number 2020/0059395, discloses reporting master node radio link failure.
Zhu et al., US Patent Application Publication Number 2019/0394688, disclose packet switched voice call capability indication in wireless communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
March 9, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644